                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


CAUDILL SEED AND
WAREHOUSE COMPANY, INC.                                                                             PLAINTIFF

v.                                                                CIVIL ACTION NO. 3:13-CV-82-CRS

JARROW FORMULAS, INC.                                                                            DEFENDANT


                              MEMORANDUM OPINION AND ORDER

I.      Introduction

        This case is before the Court on Defendant Jarrow Formulas, Inc.’s Motion for Leave to

Take a Two-Hour Rule 30(b)(6) Deposition of Plaintiff and to Compel Production of an

Unredacted Email Between Plaintiff and Its Vendor. DNs 276, 279.1 Plaintiff Caudill Seed and

Warehouse Company, Inc. responded in opposition. DN 282. Jarrow replied. DN 297. Therefore,

this matter is ripe for review. Finding that Jarrow is entitled to conduct an additional deposition

and that Caudill should be required to provide an unredacted copy of a produced email to the

magistrate for review, the Court will grant the motion.

II.     Factual and Procedural Background

        At the outset of discovery in this case, Jarrow Formulas served a number of requests for

admission (RFA). DN 276-3. Two were targeted at determining the specific processes Caudill

had used in producing its broccoli seed product:




1
  Jarrow also filed an associated Motion to File Exhibits Under Seal (DN 277). Caudill Seed had no objection to the
motion to seal and, following an in camera review of the documents located at DN 278 (sealed), the Court agrees
the documents should be sealed, as they contain information appearing to represent proprietary information or trade
secrets. See Rudd Equip. Co. v. John Deere, 834 F.3d 589, 589 (6th Cir. 2016). For a more in-depth discussion of
sealing in this case, see Caudill Seed and Warehouse Company, Inc. v. Jarrow Formulas, Inc., 3:13-CV-82-CRS,
2019 WL 281307, at *1–2 (W.D. Ky. Jan. 22, 2019) (DN 281).

                                                         1
       21. Admit that prior to May 1, 2011, Caudill Seed had not treated broccoli seed
       using supercritical fluid extraction with carbon dioxide at a pressure of 500 bar
       and a temperature of 185°F for 2 1/2 hours.

       23. Admit that prior to May 1, 2011, Caudill Seed had not combined (i) broccoli
       seed treated using supercritical fluid extraction with carbon dioxide at a pressure of
       500 bar and a temperature of 185°F for 2 1/2 hours with (ii) broccoli seed treated
       using supercritical fluid extraction with carbon dioxide at a pressure of 300 bar and
       a temperature of 140°F.

DN 276-3 at 5–6. Caudill responded to each that “Plaintiff is without sufficient knowledge to

admit or deny this allegation and therefore, at this time, must deny it.” Ibid.

       The Court subsequently ordered the parties to supplement discovery responses. DN 166.

Caudill supplemented some of its responses, but did not supplement RFAs 21 or 23. Jarrow

moved to compel those responses. DN 192. The Court granted the motion, specifically ordering

Caudill to file supplemental responses to RFAs 21 and 23. DN 253 at 13. Caudill then filed

supplemental responses, stating:

       [RFA 21:] Caudill Seed believes it has treated broccoli seed using supercritical fluid
       extraction with carbon dioxide at a pressure of 500 bar and a temperature of 185[°
       F] for 2 1/2 hours. However, Ashurst was in charge of research and development
       and is one of the few individuals who possess the requisite information. Caudill has
       timely requested the information from its vendors, and is currently waiting for a
       response to verify this information. Caudill will supplement its document
       production with all such non-privileged materials received. In view of the
       foregoing, this Request is DENIED subject to continued review by Caudill in the
       course of this proceeding.

       [RFA 23:] Caudill Seed believes it has combined (i) broccoli seed treated using
       supercritical fluid extraction with carbon dioxide at a pressure of 500 bar and a
       temperature of 185° F for 2 1/2 hours with (ii) broccoli seed treated using
       supercritical fluid extraction with carbon dioxide at a pressure of 300 bar and a
       temperature of 140° F. However, Ashurst was in charge of research and
       development and is one of the few individuals who possess the requisite
       information. Caudill has timely requested the information from its vendors, and is
       currently waiting for a response to verify this information. Caudill will supplement
       its document production with all such non-privileged materials received. In view of
       the foregoing, this Request is DENIED subject to continued review by Caudill in
       the course of this proceeding.

DN 276-7 at 11–12.

                                                  2
       Jarrow then moved for sanctions based on Caudill’s failure to comply with the Court’s

order to supplement their discovery responses. DN 259. The Court, noting that Caudill “had

enough time” to verify its denials, found that Caudill had failed to fully comply with the

magistrate judge’s order. DN 271 at 14. The Court then ordered that the RFAs would be deemed

unequivocally denied unless Caudill unequivocally admitted them. Id. at 14–15. Caudill made no

supplementation, so the Court deems RFAs 21 and 23 unequivocally denied. Afterward, Caudill

produced the documents it had requested from one of its vendors, NATECO2. DN 278-1

(sealed). The document details the specific temperature and pressures used to treat broccoli seed

at NATECO2’s laboratory in Germany. One page of the document contains a redaction

undertaken by Caudill unilaterally.

III.   Discussion

       Jarrow’s motion contains two interrelated requests. First, Jarrow moves for leave to

depose Caudill regarding its processes, the NATECO2 document, and the now-denied RFAs 21

and 23. Second, Jarrow moves to compel the production of an unredacted email from NATECO2

to Caudill.

       A.      Motion to Take a Rule 30(b)(6) Deposition

       In determining whether a deposition should be permitted after the close of discovery, the

Court applies the standard for amending a scheduling order found in Federal Rule of Civil

Procedure 16(b)(4). That rule provides that the “schedule may be modified only for good cause.”

F. R. CIV. P. 16(b)(4). The primary measure of Rule 16’s “good cause” standard is the moving

party’s diligence in attempting to meet the scheduling order’s requirements, though courts may

also consider prejudice to the nonmoving party. Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th

Cir. 2002).



                                                 3
        The production of new information after a deposition has concluded usually provides

sufficient justification for amending the scheduling order and permitting additional depositions.

Babcock Power, Inc. v. Kapsalis, 3:13-CV-717-CRS, 2015 WL 9257759, at *4 (W.D. Ky. Dec.

17, 2015) (good cause for subsequent deposition when documents later produced were

unavailable at the time of the first deposition). See also G & E Real Estate, Inc. v. Avison Young-

Washington, D.C., LLC, 323 F.R.D. 67, 71 (D.D.C. 2017) (“Given the indisputable fact that

additional relevant materials have been produced by Plaintiff after the close of the discovery

period, the Court finds good cause for reopening discovery in this case.”); In re Rail Freight Fuel

Surcharge Litigation, 281 F.R.D. 12, 14–15 (D.D.C. 2011) (good cause for additional deposition

when documents produced on last day of discovery after first deposition had already occurred).

Subsequent depositions are generally limited in scope to topics not covered in the first deposition

or to the topics or documents which necessitated the second deposition. See e.g. Babcock Power,

2015 WL 9257759, at *4 (“Plaintiffs are warned that they are not to cover topics already covered

at the [first] deposition”); In re Rail Freight Fuel, 281 F.R.D. at 15 (limiting scope to the

disclosed notes and surrounding context).

        The parties undertake lengthy arguments as they try to blame each other for the current

predicament. For example, a primary dispute seems to be whether Caudill undertook the

“reasonable inquiry” mandated by Federal Rule of Civil Procedure 36(a)(4) before asserting a

lack of knowledge or information as a reason for failing to admit or deny RFAs 21 and 23.2


2
  Rule 36 “requires only that the answering party make reasonable inquiry and secure such knowledge and
information as are readily obtainable by him.” F. R. CIV. P. 36(a) advisory committee’s notes on 1970 amendment.
Despite Caudill’s assertions otherwise, this language is sufficiently sweeping to encompass at least some documents
held by third parties. See Yoder & Frey Auctioneers, Inc. v. EquipmentFacts, LLC, 774 F.3d 1065, 1076 (6th Cir.
2014) (affirming sanctions where party denying a request for admission was unable to show that it actually inquired
of third party’s records). Regardless, Caudill conceded that the documents were within its “possession, custody or
control.” DN 255 at 1. The reasonable inquiry obligation falls only on the responding party. Whether the requesting
party could obtain the information independently or whether certain facts are within the requesting party’s
knowledge is irrelevant. Diederich v. Dep’t of Army, 132 F.R.D. 614, 616 (S.D.N.Y. 1990).

                                                         4
Caudill also attacks the format of Jarrow’s RFAs.3 However, the issue is much simpler. Jarrow

previously conducted a Rule 30(b)(6) deposition of Caudill. Afterward, pursuant to orders of this

Court, Caudill requested documents from NATECO2, which it subsequently produced. DN 278-

1. The requested information arrived by email on December 8, 2017 and demonstrates that

NATECO2 did not treat broccoli at the pressure and temperature described by Jarrow in RFAs

21 and 23. Id. at 2–3. Despite that, two weeks later, on December 22, 2017, Caudill represented

through supplemental interrogatory responses that it “believed” it had treated broccoli at the

pressure and temperature discussed in RFAs 21 and 23 and that it was still waiting for documents

from its vendors. DN 276-7 at 11–12. Following the Court’s order to unequivocally admit or

deny, Caudill did not respond, letting the RFAs be deemed denied.

         The purpose of requests for admission is to avoid the time, trouble, and expense

associated with proving uncontested issues at trial. Jarrow has repeatedly attempted to get an

unequivocal admission or denial out of Caudill on this specific issue, which Caudill has refused

to give. Afterward, at the close of the extended discovery period permitted by Court order,

Caudill produced a document which directly relates to Caudill’s responses to RFAs 21 and 23.

         On balance, the Court believes that Jarrow has been diligent in attempting to meet the

scheduling order’s requirements and that Caudill would not be prejudiced by permitting an

additional Rule 30(b)(6) deposition of Caudill. Therefore, the Court will grant the motion for

leave to conduct a deposition of Caudill. This deposition will be limited in scope to discussing



3
  Caudill argues that it is difficult for it to admit that something never occurred. Some courts have certainly
recognized that much. See e.g. Makaeff v. Trump University, LLC, No. 10-CV-940-GPC, 2014 WL 3490356, at *9
(S.D. Cal. July 11, 2014) (collecting cases). Jarrow disputes that characterization, arguing that the RFA seeks to ask
Caudill whether it has any facts that such an assessment was made. See Chapman v. Cal. Dep’t of Educ., No. C-01-
1780-CRB, 2002 WL 32854376, at *3 (N.D. Cal. Feb. 6, 2002) (“The upshot of the interrogatories when coupled
with the request for admissions is simply to ask whether Defendants have any facts demonstrating, for example, that
such an assessment . . . was in fact made”). Regardless, to the extent Caudill believes the RFAs are improper, its
objections are waived. F. R. CIV. P. 36(2)(3) (objections to requests for admission must be filed within 30 days).

                                                          5
the content of RFAs 21 and 23, including Caudill’s specific processes undertaken through its

vendors. The subjects listed in Jarrow’s Notice of Deposition are adequately narrow. See DN

276-5 at 8–9.

         B.      Motion to Compel

         Caudill produced an email from its vendor NATECO2 with a redacted block of text. DN

278-1 at 6. In response to Jarrow’s motion to compel, Caudill asserts that “[t]he single redacted

element that Jarrow complains of in its Motion for Leave relates to ongoing and future product

development by Caudill, beyond the scope of anything contemplated in the subject Requests for

Admission.” DN 282 at 5–6. These issues have arisen before and been promptly resolved by the

magistrate. See Caudill Seed and Warehouse Co., Inc. v. Jarrow Formulas, Inc., No. 3:13-CV-

82-CRS, 2017 WL 4799815, at *7 (W.D. Ky. Oct. 24, 2017) (DN 253). Therefore, the Court will

order Caudill to produce an unredacted version of the email to the magistrate for review and

appropriate order in accordance with this Court’s previous referral order. DN 157.

IV.      Order

      For the reasons set forth above, and the Court being otherwise sufficiently advised, the Court:

         GRANTS Defendant Jarrow Formulas, Inc.’s Motion for Leave to Take a Two-Hour Rule

30(B)(6) Deposition of Plaintiff and to Compel Production of an Unredacted Email Between

Plaintiff and Its Vendor (DNs 276, 279) as follows. Caudill is ORDERED to designate one or

more corporate representatives to give testimony at a Rule 30(b)(6) deposition of no more than

two hours on the subjects specified in Jarrow’s Notice of Deposition (DN 276-5 at 8–9). Caudill

is further ORDERED to produce to Magistrate Judge Colin Lindsay WITHIN SEVEN DAYS

of this Memorandum Opinion and Order an unredacted copy of its email correspondence with




                                                  6
NATECO2 bearing the Bates stamp CAUD-SUPP9-000005 and docketed as DN 278-1. The

magistrate may enter an appropriate order in accordance with 28 U.S.C. § 636(b)(1)(A).

        GRANTS Defendant Jarrow Formulas, Inc.’s Motion to File Exhibits Under Seal (DN

277).



        IT IS SO ORDERED.

                       February 26, 2019




                                                   Char
                                                      lesR.Si
                                                            mpsonI
                                                                 II,Seni
                                                                       orJudge
                                                      Unit
                                                         edStat
                                                              esDi
                                                                 str
                                                                   ictCour
                                                                         t




                                               7
